Exhibit 10.22

 

September 12, 2005

 

Michael Ostrach

 

Re: Employment Terms

 

Dear Michael,

 

This letter confirms that Threshold Pharmaceuticals, Inc. (the “Company”) has
offered you the position of Chief Operating Officer and General Counsel
beginning on September 12, 2005 on the following terms:

 

You will report to Harold E. Selick, our Chief Executive Officer and work at our
facility located at 1300 Seaport Blvd., 5th Floor, Redwood City, CA 94063. Of
course, the Company may change your position, duties and work location from time
to time as it deems necessary.

 

Your compensation will be $25,000 per month, less payroll deductions and all
required withholdings. You will be paid semi-monthly and will be eligible for
standard Company benefits as outlined on the attached Employee Benefits Program
summary as well as a performance-based annual bonus of up to 30% of your annual
salary. The Company may modify compensation and benefits from time to time as it
deems necessary.

 

Subject to the approval of the Company’s Board of Directors, you will be awarded
a stock option grant to purchase 250,000 shares of the Company’s Common Stock
subject to a four year vesting schedule as follows: (a) the first 25% of this
grant shall vest at your first anniversary of your starting date with the
Company and (b) thereafter an additional 1/48th of the grant shall vest on each
subsequent monthly anniversary of your starting date. [The exercise price of
your stock option will be equal to the fair market value of the Company’s Common
Stock on the date your option is approved by the Board of Directors.] As a
Company employee, you will be expected to abide by Company rules and
regulations, sign and comply with the attached Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and, once it is available, acknowledge in writing that
you have read the Company’s Employee Handbook.

 

You will be eligible to sign the company’s form of Change of Control Severance
Agreement, a copy of which has been provided to you.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.



--------------------------------------------------------------------------------

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. If your employment is involuntarily terminated
within 18 months following a change of control, then you will be entitled to the
severance benefits provided in the Change of Control Severance Agreement. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States. A “List of Acceptable Documents” for employment
eligibility verification is attached for your information.

 

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
This letter agreement cannot be changed except in writing signed by you and a
duly authorized officer of the Company.

 

Please indicate your acceptance of our offer by signing below and returning the
original copy of this letter of employment from Threshold Pharmaceuticals under
the terms described above. This offer will remain until end of day September 14,
2005. Should you have any questions, please contact me at 650.474.8208.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

/s/ Mireya M. Ono

--------------------------------------------------------------------------------

Mireya M. Ono Director of Human Resources

 

Accepted:

 

/s/ Michael Ostrach

--------------------------------------------------------------------------------

 

September 12, 2005

--------------------------------------------------------------------------------

Michael Ostrach   Date

 

Enclosures:    Proprietary Information and Inventions Agreement      Change of
Control Severance Agreement      Employee Benefits Summary      I-9 List of
Acceptable Documents